                                         262 Filed 02/02/21
          Case 1:12-cv-08466-VM Document 264       02/01/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,

                            v.
                                                                    12 Civ. 8466 (VM)
 CR INTRINSIC INVESTORS, LLC,
 MATHEW MARTOMA                                                     ECF CASE
  and
 DR. SIDNEY GILMAN,

                                      Defendant[s].



            FINAL JUDGMENT AS TO DEFENDANT MATHEW MARTOMA

       The Securities and Exchange Commission having filed a Complaint and Defendant

Mathew Martoma having entered a general appearance; consented to the Court’s jurisdiction

over Defendant and the subject matter of this action; consented to entry of this Final Judgment;

waived findings of fact and conclusions of law; and waived any right to appeal from this Final

Judgment:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder

[17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate commerce, or of the

mails, or of any facility of any national securities exchange, in connection with the purchase or

sale of any security:



                                                   1
                                         262 Filed 02/02/21
          Case 1:12-cv-08466-VM Document 264       02/01/21 Page 2 of 9




        (a)    to employ any device, scheme, or artifice to defraud;

        (b)    to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

        (c)    to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

[15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means or instruments of

transportation or communication in interstate commerce or by use of the mails, directly or

indirectly:

        (a)    to employ any device, scheme, or artifice to defraud;

        (b)    to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

        (c)    to engage in any transaction, practice, or course of business which operates or



                                                 2
                                        262 Filed 02/02/21
         Case 1:12-cv-08466-VM Document 264       02/01/21 Page 3 of 9




               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                                 3
                                        262 Filed 02/02/21
         Case 1:12-cv-08466-VM Document 264       02/01/21 Page 4 of 9




                                               VI.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


Dated: ______________, _____

                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                4
                                           262 Filed 02/02/21
            Case 1:12-cv-08466-VM Document 264       02/01/21 Page 5 of 9




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,

                             v.
                                                                     12 Civ. 8466 (VM)
 CR INTRINSIC INVESTORS, LLC,
 MATHEW MARTOMA                                                      ECF CASE
  and
 DR. SIDNEY GILMAN,

                                      Defendant[s].



                    CONSENT OF DEFENDANT MATHEW MARTOMA

       1.       Defendant Mathew Martoma (“Defendant”) acknowledges having been served

with the complaint in this action, enters a general appearance, and admits the Court’s jurisdiction

over Defendant and over the subject matter of this action.

       2.       Defendant has been convicted after trial of criminal conduct relating to certain

matters alleged in the complaint in this action. Specifically, in United States v. Martoma, 12 Cr.

00973 (PGG) (S.D.N.Y.), Defendant was convicted of Conspiracy to Commit Securities Fraud in

violation of Title 18 United States Code Section 371, and two counts of Securities Fraud in

violation of Section 10(b) of the Securities Exchange Act of 1934 [15 U.S.C. § 78j(b)] and Rule

10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5]. This Consent shall remain in full force

and effect regardless of the existence or outcome of any further proceedings in United States v.

Martoma. Defendant hereby consents to the entry of the final Judgment in the form attached

hereto (the “Final Judgment”) and incorporated by reference herein, which, among other things,



                                                   1
                                           262 Filed 02/02/21
            Case 1:12-cv-08466-VM Document 264       02/01/21 Page 6 of 9




permanently restrains and enjoins Defendant from violations of Section 10(b) of the Securities

Exchange Act of 1934 [15 U.S. C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. §

240.10b-5], and Section 17(a) of the Securities Act of 1933 [15 U.S.C. § 77q(a)].

       3.       Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       4.       Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

       5.       Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

       6.       Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

       7.       Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

       8.       Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

       9.       Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or



                                                   2
                                         262 Filed 02/02/21
          Case 1:12-cv-08466-VM Document 264       02/01/21 Page 7 of 9




representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court’s entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

       10.     Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant

or respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings.” As part of Defendant’s agreement to

comply with the terms of Section 202.5(e), Defendant acknowledges the conviction for related

conduct described in paragraph 2 above, and: (i) will not take any action or make or permit to be

made any public statement denying, directly or indirectly, any allegation in the complaint or

creating the impression that the complaint is without factual basis; (ii) will not make or permit to

be made any public statement to the effect that Defendant does not admit the allegations of the



                                                 3
                                         262 Filed 02/02/21
          Case 1:12-cv-08466-VM Document 264       02/01/21 Page 8 of 9




complaint, or that this Consent contains no admission of the allegations; (iii) upon the filing of

this Consent, Defendant hereby withdraws any papers filed in this action to the extent that they

deny any allegation in the complaint; and (iv) stipulates for purposes of exceptions to discharge

set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, that the allegations in the

complaint are true, and further, that any debt for disgorgement, prejudgment interest, civil

penalty or other amounts due by Defendant under the Final Judgment or any other judgment,

order, consent order, decree or settlement agreement entered in connection with this proceeding,

is a debt for the violation by Defendant of the federal securities laws or any regulation or order

issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.

§523(a)(19). If Defendant breaches this agreement, the Commission may petition the Court to

vacate the Final Judgment and restore this action to its active docket. Nothing in this paragraph

affects Defendant’s: (i) testimonial obligations; or (ii) right to take legal or factual positions in

litigation or other legal proceedings in which the Commission is not a party.

        11.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.




                                                   4
                               262 Filed 02/02/21
Case 1:12-cv-08466-VM Document 264       02/01/21 Page 9 of 9
